                      UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF ALASKA

STATE OF ALASKA,                               )
                                               )
       Plaintiff,                              )   Case No. 3:17-cv-00013 (SLG)
                                               )   Case No. 3:17-cv-00014 (SLG)
v.                                             )   Case No. 3:17-cv-00026 (SLG)
                                               )
DAVID BERNHARDT, in his official               )   JOINT STATUS REPORT –
capacity as Secretary of the Department of the )   JULY 2020
Interior, et al.,                              )
                                               )
       Federal Defendants,                     )
                                               )
    and                                        )
                                               )
ALASKA WILDLIFE ALLIANCE, et al.,              )
                                               )
    Intervenor-Defendants.                     )
                                               )
                                               )
SAFARI CLUB INTERNATIONAL,                     )
                                               )
    Plaintiff,                                 )
                                               )
v.                                             )
                                               )
DAVID BERNHARDT, in his official               )
capacity as Secretary of the Department of the )
Interior, et al.,                              )
                                               )
    Federal Defendants,                        )
                                               )
    and                                        )
                                               )
ALASKA WILDLIFE ALLIANCE, et al.,              )
                                               )
    Intervenor-Defendants.                     )
                                               )
                                               )




       Case 3:17-cv-00013-SLG Document 197 Filed 07/02/20 Page 1 of 6
 ALASKA PROFESSIONAL HUNTERS                         )
 ASSOCIATION, et al.,                                )
                                                     )
      Plaintiffs,                                    )
                                                     )
 v.                                                  )
                                                     )
 U.S. Department of the Interior, et al.,            )
                                                     )
      Federal Defendants,                            )
                                                     )
      and                                            )
                                                     )
 ALASKA WILDLIFE ALLIANCE, et al.,                   )
                                                     )
      Intervenor-Defendants.                         )
                                                     )


                         JOINT STATUS REPORT – JULY 2020

        Pursuant to this Court’s June 19, 2020 Order, Plaintiffs State of Alaska et al.

respectfully submit this Status Report – July 2020 on behalf of the parties. As this Court

is aware, Plaintiffs challenged two rules: (1) “Refuge-Specific Regulations; Public Use;

Kenai National Wildlife Refuge,” 81 Fed. Reg. 27030 (May 5, 2016) (“Kenai Rule”) and

(2) “Alaska, Hunting and Trapping in National Preserves,” 80 Fed. Reg. 64325 (Oct. 23,

2015) (“NPS Rule”). On June 9, 2020, the National Park Service published a final rule

amending the NPS Rule at issue in this case. Alaska; Hunting and Trapping in National

Preserves, 85 Fed. Reg. 35181. On June 11, 2020, the U.S. Fish and Wildlife Service

published a proposed revision to the Kenai Rule. Refuge-Specific Regulations; Public

Use; Kenai National Wildlife Refuge, 85 Fed. Reg. 35628.




State of Alaska v. Bernhardt, 3:17-CV-13 (SLG)   2
         Case 3:17-cv-00013-SLG Document 197 Filed 07/02/20 Page 2 of 6
       On June 9, 2020 and June 19, 2020, Plaintiffs and Federal Defendants conferred to

discuss how those recent publications affect this case. Because the revisions to the Kenai

Rule are proposed and subject to change, Plaintiffs do not believe that they impact or

resolve Plaintiffs’ challenges. Accordingly, Federal Defendants should submit their reply

in support of their cross-motion for summary judgment on August 6, 2020, with

Intervenor-Defendants to file their reply two weeks later, in accordance with this Court’s

Order of June 23.

       With respect to the NPS Rule, the impact of the final rule is still being discussed

between Plaintiffs State of Alaska and Safari Club International and Federal Defendants.

The final rule withdraws some but not all of the provisions that these plaintiffs

challenged. The parties requested an extension to the prior briefing schedule to permit

those discussions to continue. The Court granted this motion on June 23. If these

discussions do not resolve these plaintiffs’ outstanding claims, then Plaintiffs State of

Alaska and Safari Club International will proceed to submit a joint motion for summary

judgment, pursuant to the revised briefing schedule.

       On the other hand, the final NPS Rule did resolve the claims of Plaintiffs Alaska

Professional Hunters Association et al. in Case No. 3:17-cv-00026-SLG. Those plaintiffs

intend to file an unopposed motion to dismiss their complaint without prejudice within

the next few days.

       Dated: July 2, 2020                       Respectfully submitted,

                                                 KEVIN G. CLARKSON
                                                 ATTORNEY GENERAL



State of Alaska v. Bernhardt, 3:17-CV-13 (SLG)     3
         Case 3:17-cv-00013-SLG Document 197 Filed 07/02/20 Page 3 of 6
                                                 /s/ Cheryl R. Brooking
                                                 Cheryl R. Brooking (AK Bar No. 9211069)
                                                 Assistant Attorney General
                                                 Department of Law
                                                 1031 W. 4th Avenue, Suite 200
                                                 Anchorage, Alaska 99501
                                                 Telephone: 907-269-5100
                                                 Facsimile: 907-276-3697
                                                 cheryl.brooking@alaska.gov

                                                 Attorneys for Plaintiff State of Alaska

                                                 /s/ Brent Cole
                                                 Brent Cole (AK Bar No. 8606074)
                                                 Woelber Cole
                                                 821 N. Street, Suite 208
                                                 Anchorage, Alaska 99501
                                                 Telephone: 907-277-8001
                                                 Facsimile: 907-277-8002
                                                 brent@woelbercole.com

                                                 /s/ Regina Lennox
                                                 Regina Lennox (admitted pro hac vice)
                                                 Safari Club International
                                                 501 Second Street, NE
                                                 Washington, DC 20002
                                                 Telephone: 202-543-8733
                                                 Facsimile: 202-543-1205
                                                 rlennox@safariclub.org

                                                 Attorneys for Plaintiff Safari Club International

                                                 /s/ James H. Lister
                                                 James H. Lister (AK Bar 1611111)
                                                 Birch, Horton, Bittner & Cherot (DC)
                                                 1156 15th Street, N.W., Ste. 1020
                                                 Washington, DC 20005
                                                 Telephone: 202-659-5800
                                                 Facsimile: 202-659-1027
                                                 jlister@dc.bhb.com




State of Alaska v. Bernhardt, 3:17-CV-13 (SLG)     4
         Case 3:17-cv-00013-SLG Document 197 Filed 07/02/20 Page 4 of 6
                                                 Attorneys for Plaintiffs Alaska Professional
                                                 Hunters Association, Sportsmen’s Alliance
                                                 Foundation, and Joey Klutsch

                                                 PRERAK SHAH
                                                 DEPUTY ASSISTANT ATTORNEY
                                                 GENERAL
                                                 United States Department of Justice
                                                 Environment and Natural Resources Div.

                                                 /s/ Michael S. Sawyer (with permission)
                                                 Michael S. Sawyer (D.C. Bar No. 1009040)
                                                 Trial Attorney
                                                 Natural Resources Section
                                                 P.O. Box 7611
                                                 Washington, D.C. 20044
                                                 Telephone: 202-514-5273
                                                 Facsimile: 202-305-0506
                                                 Michael.Sawyer@usdoj.gov

                                                 Attorneys for Federal Defendants

                                                 /s/ Katherine G. Strong (with permission)
                                                 Katherine Strong (AK Bar No. 1105033)
                                                 Brian Litmans (AK Bar No. 0111068)
                                                 Trustees for Alaska
                                                 1026 W. Fourth Avenue, Suite 201
                                                 Anchorage, Alaska 99501
                                                 Telephone: 907-276-4244
                                                 kstrong@trustees.org
                                                 blitmans@trustees.org

                                                 Attorneys for Intervenor-Defendants




State of Alaska v. Bernhardt, 3:17-CV-13 (SLG)     5
         Case 3:17-cv-00013-SLG Document 197 Filed 07/02/20 Page 5 of 6
                               CERTIFICATE OF SERVICE

       I hereby certify that on July 2, 2020, I caused the foregoing document to be

electronically filed with the Clerk of the Court using the CM/ECF system, which will

serve all counsel of record.

                                                 /s/ Cheryl R. Brooking
                                                 Cheryl R. Brooking




State of Alaska v. Bernhardt, 3:17-CV-13 (SLG)     6
         Case 3:17-cv-00013-SLG Document 197 Filed 07/02/20 Page 6 of 6
